    Case 1:17-cv-03533-AJN-GWG Document 170 Filed 01/24/20 Page 1 of 17



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

                                                   )
 KCG HOLDINGS, INC. and KCG AMERICAS               )
 LLC,                                              )
                                                   ) Civil Action No. 17 CV 3533 (AJN)
                              Plaintiffs,          ) (GWG)
                                                   )
        -against-                                  )
                                                   )
 ROHIT KHANDEKAR                                   ) MEMORANDUM OF LAW
                                                   )
                              Defendant.           )
                                                   )
                                                   )


            KCG HOLDINGS, INC.’S AND KCG AMERICAS LLC’S
  OPPOSITION TO DEFENDANT ROHIT KHANDEKAR’S MOTION TO ENFORCE
                     SO-ORDERED STIPULATION




Dated: January 24, 2020




                                BAKER & MCKENZIE LLP

                                     452 Fifth Avenue
                                 New York, New York 10018
                                      (212) 626-4100



                                   Attorneys for Plaintiffs
                          KCG Holdings, Inc. and KCG Americas LLC
       Case 1:17-cv-03533-AJN-GWG Document 170 Filed 01/24/20 Page 2 of 17



                                               TABLE OF CONTENTS



I.      PRELIMINARY STATEMENT ........................................................................................ 1

II.     FACTUAL BACKGROUND ............................................................................................. 3

        A.        The Lawsuit and Stipulation. .................................................................................. 3

        B.        Khandekar Cannot Show That KCG Agreed to Pay T&M Costs; and He
                  Unabashedly Requests That KCG Be Responsible for T&M Expenses
                  Incurred Before The Parties Even Contemplated the Stipulation, and After
                  Kroll Completed Its Stipulation Work. ................................................................... 6

        C.        Khandekar Cannot Pass His TR Expenses Onto KCG. ........................................ 10

III.    ARGUMENT .................................................................................................................... 10

        A.        KCG Did Not Contract to Pay for Khandekar’s Defense Costs. .......................... 10

        B.        Assuming, Arguendo, That Khandekar Can Show KCG Agreed to Pay For
                  Certain T&M and/or TR Services, His Motion Must Still Be Denied As
                  The Time Entries Are Indecipherable. .................................................................. 12

        C.        Khandekar’s “Accounts Stated” Theory is Inapposite.......................................... 12




                                                                  i
       Case 1:17-cv-03533-AJN-GWG Document 170 Filed 01/24/20 Page 3 of 17



                                                  TABLE OF AUTHORITIES

                                                                                                                                       Page(s)

Cases

Leon v. New York City Employees’ Retirement System,
   240 A.D. 2d 186 (N.Y. App. Div. 1st Dept. 1997) ..................................................................11

Matter of Martin H. Bauman Assoc. v H & M Intl. Transp.,
   171 A.D.2d 479 (N.Y. App. Div. 1st Dept. 1991) ...................................................................13

Meadowbrook-Richman, Inc. v. Associated Fin. Corp.,
  325 F. Supp. 2d 341 (S.D.N.Y. 2004)......................................................................................13

Trans-Pro Logistic, Inc. v. Coby Elecs. Corp.,
   No. 05 CV 1759 (CLP), 2012 U.S. Dist. LEXIS 19899 (E.D.N.Y. Feb. 15,
   2012) ........................................................................................................................................13

Statutes

Defend Trade Secrets Act of 2016 ...................................................................................................4




                                                                        ii
     Case 1:17-cv-03533-AJN-GWG Document 170 Filed 01/24/20 Page 4 of 17



       Plaintiffs KCG Holdings Inc. and KCG Americas LLC (“KCG”), hereby submit this

Memorandum of Law in Opposition to Defendant Rohit Khandekar’s (“Khandekar”) Motion to

Enforce the So-Ordered Stipulation.

I.     PRELIMINARY STATEMENT

       In the instant motion, Khandekar claims that a June 28, 2017 Stipulation (ECF No. 39)

(the “Stipulation”)—entered into to allow a mutually-agreed upon third-party IT vendor to

conduct a forensic review of Khandekar’s electronic devices—somehow requires KCG to pay

$36,548.00 in fees charged by his personally retained testifying technical expert, T&M

Protection Resources (“T&M”), and his e-discovery platform provider, Thomson Reuters

(“TR”). Khandekar’s position is logically and textually unsound and should be rejected.

       First, a plain reading of the Stipulation belies Khandekar’s unfounded interpretation.

Paragraph 2 of the Stipulation states that Khandekar and KCG will “retain . . . a qualified third

party forensic IT vendor” to assess Khandekar’s device and cloud storage data as outlined in the

Stipulation. (ECF No. 39.) Paragraph 2 later specifies that KCG “will bear all costs associated

with all third-party tasks outlined in this paragraph.” (Id. ¶ 2.) The “costs” KCG agreed to cover

are those incurred by the “third party forensic IT Vendor” in fulfilling the “third-party tasks”

outlined in the Stipulation. And the “third-party tasks” are those that the Stipulation specifies the

IT vendor must perform. (See ECF No. 39, ¶ 2 (the “IT Vendor shall assess the forensic images”;

the “IT Vendor shall then conduct a forensic review”; and the “IT Vendor shall . . . provide

Plaintiffs with the Responsive Documents.”).) In a June 30, 2017 email to Khandekar’s counsel,

KCG stated the following:

       Pursuant to Section 2 of the June 28 stipulation, KCG proposes Kroll as the third
       party forensic IT vendor. Kroll is available to commence work immediately. Please
       let us know if Defendant has any objection to Kroll. If not, we can have Kroll
       contact you so it can obtain the forensic images.
     Case 1:17-cv-03533-AJN-GWG Document 170 Filed 01/24/20 Page 5 of 17




       Please let us know as soon as possible today whether Defendant agrees to Kroll as
       the third party forensic IT vendor.

(Kaplan Decl., Ex. 1.) That same day, Khandekar’s counsel agreed to retain Kroll as the “third

party forensic IT Vendor” and KCG has since incurred and paid approximately $217,750 to

Kroll for its work under the Stipulation. (Id., ¶ 11.) Because KCG and Khandekar clearly only

agreed to Kroll as the third party IT vendor, KCG is not responsible for any T&M or TR costs.

       Second, the T&M and TR invoices all reflect basic e-discovery tasks any defendant must

undertake to preserve evidence and respond to discovery. Indeed, Khandekar demands that KCG

pay T&M $6,322.50 for services rendered over one month before the parties agreed to the

Stipulation, and $2,137.00 for T&M work up to two months after Kroll submitted its report. The

remaining $22,720.50 in T&M invoices reflect “technical consulting” on keyword searches,

remote database management, manual document review, document uploading, and calls with

Khandekar’s counsel, all work falling outside the Stipulation terms. Likewise, Khandekar

demands that KCG pay $5,386.86 to TR because he unilaterally decided to use an e-discovery

platform to review documents. But the Stipulation required retention of one third-party IT

Vendor (Kroll) to retrieve and analyze relevant data. KCG should not be required to pay for

Khandekar’s additional defense costs.

      Third, even if Khandekar can somehow show that KCG stipulated that it would be

responsible for some T&M and/or TR costs (which he cannot), Khandekar has not presented any

evidence that KCG agreed to satisfy the expenses he submitted to the Court. Indeed, the itemized

invoices only show routine costs that any defendant would incur in a trade secret and breach of

contract case to satisfy its preservation and discovery obligations and to prepare a defense, not

tasks that KCG agreed either side needed to do to effectuate the Stipulation.

                                                 2
      Case 1:17-cv-03533-AJN-GWG Document 170 Filed 01/24/20 Page 6 of 17




       In sum, any defendant would have imaged his devices to preserve evidence. Any

defendant would have retained a personal technical expert to assist with his defenses. And any

defendant would use an e-discovery platform to review voluminous documents. The Stipulation

does not cover these standard litigation expenses. It covers specific forensic tasks to be

performed on specific devices, and identifies one third party IT vendor to do the job, which the

parties agreed would be Kroll. As such, the Court should deny Khandekar’s ill-founded motion

in full.

II.        FACTUAL BACKGROUND

       A.         The Lawsuit and Stipulation.

           Defendant Khandekar is a former KCG employee who orchestrated multiple security

breaches to wrongfully access, copy and review KCG’s “Predictors,” mathematical models that

are designed to forecast price movements in securities markets and utilized in KCG’s electronic

trading strategies in its market-making business. KCG takes significant measures to protect these

trade secrets, which provide KCG with a competitive advantage worth millions of dollars

annually.

           Khandekar surreptitiously gathered these Predictors in anticipation of his resignation

from KCG and his subsequent employment at Two Sigma Securities, LLC (“Two Sigma”), a

direct competitor of KCG. Khandekar authored and executed a number of computer programs

(“scripts”) designed to search for unencrypted Predictors stored in the directories of his

colleagues. However, Khandekar was not permitted to view the inner workings of these

Predictors. Khandekar therefore took steps to keep his systematic gathering, copying and review

of these Predictors secret, including by storing the stolen Predictors in a hidden personal



                                                    3
     Case 1:17-cv-03533-AJN-GWG Document 170 Filed 01/24/20 Page 7 of 17




directory, then deleting them and wiping his laptop computer clean before returning it to KCG

upon his resignation.

      On May 11, 2017, KCG filed suit against Khandekar for violations of the Defend Trade

Secrets Act of 2016, violation of New York state law regarding the misappropriation of trade

secrets, and breach of his employment agreement. Simultaneously with the filing of its

Complaint, KCG filed an emergency motion for the entry of a temporary restraining order and

preliminary injunction. In its preliminary injunction submissions, KCG requested expedited

discovery, stating that:

       KCG must be permitted to inspect and image, all computers and other electronic
       devices, including, but not limited to, computers, hard disk drives, floppy disk
       drives, removable storage devices (e.g., thumb drives), CDs, DVDs, PDA’s, cell
       phones, blackberries and/or all other similar electronic storage devices belonging
       to, under the control of, accessible to, or operated by Khandekar on which KCG’s
       confidential and trade secret information of any kind resides or may have resided
       so that KCG can understand the full extent of his misappropriation.

(ECF No. 25, p. 22.)

      On June 28, 2017, Khandekar and KCG entered into a Stipulation, enjoining Khandekar

from using, possessing, and disclosing KCG’s trade secrets and confidential information. (ECF

No. 39.) The Stipulation further provided a protocol for retrieving and reviewing data on

Khandekar’s personal devices and data storage accounts, memorializing the parties’ agreement

on procedures for assessing, reviewing, and producing such data. (Id., ¶ 2.)

      Specifically, the Stipulation required KCG to “retain, subject to the reasonable objection

of Defendant, a qualified third party forensic IT Vendor” and outlined the process the parties and

the third party IT vendor must follow in analyzing, reviewing, and producing documents imaged

from Khandekar’s devices and electronic storage accounts. (Id.) Pursuant to Paragraph 2 of the

Stipulation:
                                                4
        Case 1:17-cv-03533-AJN-GWG Document 170 Filed 01/24/20 Page 8 of 17




         The third party IT vendor must “assess the forensic images of [Khandekar’s] Personal
          Electronic Devices and Electronic Data Storage.”

         The third party IT vendor must then “conduct a forensic review of such information using
          standard forensic protocols, and shall search the information using mutually agreed upon
          search terms.”

         The third party IT vendor must then produce documents generated from key word
          searches agreed to by the parties and deliver them to “Defendant for review for privilege
          and personal information.”

         Within ten days from receiving the documents from the third party IT vendor,
          “Defendant” was required to “identify to the IT Vendor which Responsive Documents
          may be turned over to Plaintiffs, and the IT Vendor shall forthwith provide Plaintiffs with
          the Responsive Documents so identified . . . .”

         The third party IT vendor must then permanently delete all forensic images on
          Khandekar’s personal electronic devices and personal data storage accounts.

(Id.)

         In addition, and crucially, the Stipulation assumed that “Defendant has imaged all Personal

Electronic Devices and Electronic Data Storage in his possession, custody, and control.” (Id.)

This, of course, is standard discovery protocol. The Stipulation went on to note that if “new or

additional imaging of Defendant’s Personal Electronic Devices or Electronic Data Storage is

necessary, the IT Vendor will be provided access to Defendant’s Personal Electronic Devices

and Electronic Data Storage for the purpose of imaging, collecting, and copying the information

contained therein.” (Id.)

         Finally, the Stipulation provided that KCG must “bear all costs associated with all third-

party tasks outlined in [Paragraph 2.]” (Id.) The only “third-party tasks” outlined in Paragraph 2

are those involving the designated third party IT vendor. The Stipulation makes no reference to

any other third parties who must perform work under the Stipulation. (See id.)



                                                   5
     Case 1:17-cv-03533-AJN-GWG Document 170 Filed 01/24/20 Page 9 of 17




      On June 30, 2017, KCG counsel e-mailed Khandekar’s counsel (entitled “(Time Sensitive)

KCG: Non-Privileged Retention of Third Party IT Vendor”) recommending a third party IT

vendor for the tasks contemplated by the Stipulation:

        Pursuant to Section 2 of the June 28 stipulation, KCG proposes retaining Kroll as
        the third party forensic IT vendor. Kroll is available to commence work
        immediately. Please let us know if Defendant has any objection to Kroll. If not,
        we can have Kroll contact you so it can obtain the forensic images.

        Please let us know as soon as possible today whether Defendant agrees to Kroll as
        the third party forensic IT vendor.

(Kaplan Decl., Ex. 1.)

      Khandekar’s counsel responded “[n]o objection” that same day. (Id.) KCG in turn retained

Kroll to perform the forensic imaging and analysis under the Stipulation. Kroll submitted its

forensic report on August 10, 2017, with KCG ultimately paying Kroll $217,750 for its services

under the Stipulation. (Id., ¶ 11.)

        B.      Khandekar Cannot Show That KCG Agreed to Pay T&M Costs; and He
                Unabashedly Requests That KCG Be Responsible for T&M Expenses
                Incurred Before The Parties Even Contemplated the Stipulation, and After
                Kroll Completed Its Stipulation Work.

      The plain language of the Stipulation and the June 30, 2017 email exchange between

counsel identifying Kroll as the third party IT vendor clearly establishes that the parties never

contemplated that T&M would be the third party IT vendor, that T&M would perform any

services under the Stipulation, or that if Khandekar requested T&M to perform services for him

related to the Stipulation, that KCG would be responsible for those costs. Indeed, the fact that

Khandekar seeks fees and costs both before and after the Stipulation, and that he fails to itemize

the alleged “stipulation” costs, shows the suspect nature of his request.




                                                 6
    Case 1:17-cv-03533-AJN-GWG Document 170 Filed 01/24/20 Page 10 of 17




      On May 10, 2017, even before KCG initiated this action, Khandekar contacted T&M

Associate Director of Incident Response Kyle Poppenwimer to inform him of “several devices

that we need imaged tomorrow.” (Kaplan Decl., Ex. 2.) On May 11, the day KCG filed its

Complaint and six weeks before the entry of the Stipulation, T&M sent Khandekar’s counsel a

retention agreement, which Khandekar’s counsel signed and sent back on May 18, 2017. (Id.,

Exs. 2-3.) Presumably, per Khandekar's instruction, T&M imaged Khandekar’s personal devices

on May 11.

      Incredibly, Khandekar maintains that KCG must pay $6,322.50 for T&M work between

May 10 and May 19, 2017, fees incurred over one month before the Parties even entered into the

Stipulation. (Lipman Decl., Ex. B, p. 1, ECF No. 166-2.) Of course, it is temporally impossible

for KCG to agree to cover any vendor fees prior to even discussing a stipulation with Khandekar,

and the Stipulation does not reference T&M in any manner, let alone state that KCG will be

responsible for T&M costs. Rather, the Stipulation states that the parties will agree upon “a

qualified third party forensic IT vendor,” which the parties did when they agreed upon Kroll on

June 30, 2017. (ECF No. 39, ¶ 2.) Clearly, Khandekar retained T&M for his own personal

defense, unrelated to the parties’ agreement.

      Similarly, Khandekar also seeks costs for T&M work that took place after Kroll completed

its work under the Stipulation. Specifically, on August 10, 2017, Kroll submitted its report

relaying its forensic review findings. Khandekar maintains, however, that KCG must pay

$2,137.00 for T&M work between August 11 and October 4, 2017, up to two months after Kroll

submitted its report (Lipman Decl., Ex. B, p. 4., ECF No. 166-2), without providing any reason

why KCG should be responsible for this post-Kroll work.



                                                 7
    Case 1:17-cv-03533-AJN-GWG Document 170 Filed 01/24/20 Page 11 of 17




        Contemporaneous correspondence by Khandekar’s counsel with T&M produced in

discovery further belies the contention that the Stipulation plainly dictated that KCG would be

responsible for T&M’s fees. Indeed, Khandekar’s counsel first asked T&M to keep track of its

time in July 2017, because it may be “arguably chargeable to KCG under the stip.” (Kaplan

Decl., Ex. 5) (emphasis added). However, had Khandekar’s counsel wanted T&M’s fees to be

actually chargeable to KCG, because T&M was retained well in advance of the entry of the

Stipulation, KCG’s counsel could easily have made such provision in the Stipulation itself. He

did not.

        Moreover, the vagueness of T&M’s time entries during the window when Kroll was

completing its work demonstrates the specious nature of Khandekar’s request. For instance,

Khandekar seeks costs for the following T&M work performed in July 2017:

 Date                      Services                                      Rates           Total

 7/11/2017                 Date Forensics: Technical Consulting -        $450.00         $112.50
                           Phone call with counsel
 7/21/2017                 Data Forensics: Technical Consulting -        $245.00         $980.00
                           Manual review Intella keyword
                           searching.
 7/22/2017                 Data Forensics: Technical Consulting -        $245.00         $980.00
                           Manual review Intella Keyword
                           Searching.

(Lipman Decl., Ex. B, p. 4, ECF No. 166-2.)

        As the above illustrates, it is simply impossible to determine the nature of or justification

for the work reflected in the T&M invoice entries. In any event, better entry descriptions would

not alter the result—there is simply no evidence to show that KCG agreed to cover T&M costs.

        Further, discovery conducted on T&M invoices confirms the arbitrary and unsound

methods by which Khandekar has attributed T&M expenses to KCG. On August 31, 2018, T&M
                                                   8
    Case 1:17-cv-03533-AJN-GWG Document 170 Filed 01/24/20 Page 12 of 17




representative Simon Ragona notified Khandekar’s counsel that “only a few entries” had been

categorized as work purportedly billable to KCG. (Kaplan Decl., Ex. 4.) Ragona asked

Khandekar’s counsel whether “there are other requests that you . . . are aware of that should be

billed to [KCG].” (Id.) Khandekar’s counsel responded that $5,997.50 in T&M fees should be

billed to KCG for “acquisition of Khandekar’s images and devices (hardware and online

accounts)” and $24,732.50 should be billed to KCG for “analysis of images based on keywords

and patterns proposed by KCG.” (Id.)1 As noted above, however, the Stipulation already

contemplated that Khandekar had imaged his devices and if he had not imaged his devices, the

Stipulation directed Khandekar to “provide[] access to Defendant’s Personal Electronic Devices

and Electronic Data Storage for the purpose of imaging, collecting, and copying the information

contained therein” by Kroll. (ECF No. 39, ¶ 2.)

       Finally, KCG counsel had almost no interaction with T&M while Kroll performed its

forensic review under the Stipulation. In his motion, Khandekar cites to only one e-mail between

KCG counsel and T&M during the relevant time. As the e-mail to T&M documents, however,

KCG counsel e-mailed T&M at the express direction of Khandekar’s counsel. (Lipman Decl. Ex.

D, ECF No. 166-4, p. 2 (“Pursuant to my call with [Khandekar’s counsel], he and I discussed the

search terms, and I have some questions that Zack requested I direct to you. He also asked that I

make requests and suggestions directly to you . . . .”).) The fact that Khandekar’s counsel




1
  Khandekar does not request a specific monetary amount in his motion, and the amounts reflected in e-mail
communications between and among Khandekar’s counsel and T&M do not directly align with the amounts
reflected in the invoices. It appears, however, that Khandekar is seeking $31,180 for T&M expenses and $5,386.86
for TR expenses, based on the exhibits submitted in support of Khandekar’s motion. Regardless of the specific
calculation, the communications between T&M and Khandekar’s counsel show that Khandekar seeks
reimbursement for categories of work that the parties agreed Kroll would perform under the Stipulation, not T&M or
TR.
                                                        9
       Case 1:17-cv-03533-AJN-GWG Document 170 Filed 01/24/20 Page 13 of 17




requested that KCG counsel speak with Khandekar’s IT vendor about certain search terms

simply does not show that T&M is the IT vendor under the Stipulation.

           C.      Khandekar Cannot Pass His TR Expenses Onto KCG.

           Khandekar also demands that KCG pay $5,386.86 in fees charged by TR for use of its e-

discovery platform. (Lipman Decl., Ex. E, ECF No. 166-5.) But the Stipulation calls for the third

party IT vendor (Kroll), not Khandekar, to review these documents. (ECF No. 39 (noting that the

third party IT vendor will “conduct a forensic review of such information . . . and shall search the

information . . . .”).) The fact that Khandekar retained a vendor to host his e-discovery platform

simply has no relation to the Stipulation. Indeed, all of the TR charges are for work performed in

late September 2017, over one month after Kroll issued its report relaying its findings based on

the Stipulation. (Lipman Decl., Ex. E, ECF No. 166-5.) Nor do the TR invoices provide any

meaningful information about the nature of the charges at issue. The invoices show only the

timekeeper who ran search terms or reviewed documents, the date on which the work was

performed, and the fact that “special pricing” was excluded from the charges. (Id.) These are

expenses Khandekar incurred on his own behalf to prepare his own defense. They are not

chargeable to KCG.

III.        ARGUMENT

            A.     KCG Did Not Contract to Pay for Khandekar’s Defense Costs.

            Khandekar first argues that KCG must pay his T&M and TR expenses because a valid

contract covering those expenses purportedly exists. The plain language of the Stipulation dooms

his argument. Khandekar:

           Demands $6,322.50 for T&M’s device imaging. But the Stipulation merely directs
            Khandekar to deliver his device images to the designated third party IT vendor, assuming
            Khandekar had met his preservation obligations. In the event Khandekar had not imaged
                                                   10
    Case 1:17-cv-03533-AJN-GWG Document 170 Filed 01/24/20 Page 14 of 17




        all of his devices, the third party IT vendor (Kroll), not T&M, was required to conduct
        additional imaging of the devices.

       Demands $24,857.50 for T&M’s forensic review of the device data at issue ($2,137 of
        which was incurred after Kroll submitted its report relaying its forensic review findings).
        But the Stipulation required the third party IT vendor (Kroll) to review and analyze the
        data in question. (See ECF No. 39 (stating that the designated third party IT vendor will
        “conduct a forensic review of such information using standard forensic protocols, and
        shall search the information using mutually agreed upon search terms.”).) Further, the
        Stipulation provided that “Defendant” (not another third party designated by Defendant)
        would perform a review for privilege and develop a privilege log. (Id.)

       Demands $5,386.86 for use of TR as his document review platform, yet, again, the
        Stipulation provides only that the third party IT vendor (Kroll) will perform reviews of
        the relevant data.

(Id. ¶ 2.)

        Equally tenuous is Khandekar’s claim that KCG must pay $6,322.50 in T&M imaging

expenses when he incurred them over one month before the Stipulation was entered, and

$7,523.86 ($2,137 from T&M and $5,386.86 from TR) for work and services after Kroll

submitted its report under the Stipulation. KCG only agreed to pay for Kroll’s work, not any

work performed by vendors that Khandekar chose to retain for work he wanted performed,

whether related to the Stipulation or otherwise. Simply put, there is no breach of contract claim

where there is no contract. Leon v. New York City Employees’ Retirement System, 240 A.D. 2d

186 (N.Y. App. Div. 1st Dept. 1997) (noting that where “no contract exists . . . . [t]here can be no

cause of action for breach of contract”).

        In sum, KCG did not agree to cover all expenses that could conceivably relate to work

under the Stipulation. It agreed to pay for a specific third party IT Vendor (Kroll) to perform the

services delineated in the Stipulation, nothing more or less. KCG satisfied its obligation by

paying Kroll over $200,000 for its services. The Court should reject Khandekar’s effort to


                                                11
    Case 1:17-cv-03533-AJN-GWG Document 170 Filed 01/24/20 Page 15 of 17




stretch the Stipulation beyond it terms, scope and straightforward purpose, and foist his own

costs upon KCG.

       B.      Assuming, Arguendo, That Khandekar Can Show KCG Agreed to Pay For
               Certain T&M and/or TR Services, His Motion Must Still Be Denied As The
               Time Entries Are Indecipherable.

       The evidence shows that the parties agreed that Kroll would be the third party IT vendor

under the Stipulation, and that KCG would only be responsible for Kroll’s work, not any other

vendors that Khandekar chose to retain. Nonetheless, assuming, arguendo, that KCG agreed to

satisfy certain costs of T&M and/or TR, it is impossible to decipher the actual nature of services

T&M and TR provided to Khandekar. For instance, T&M’s July 21, 2017 time entry simply

states: “Data Forensics: Technical Consulting - Manual review Intella keyword searching.”

(Lipman Decl., Ex. B, p. 3, ECF No. 166-2.) One has no way to decipher whether Khandekar

instructed T&M to run key word searches unrelated to the parties’ agreed search terms or if he

requested that T&M run search terms that Kroll had already run. As such, the Court should deny

Khandekar’s specific cost requests even if he has established that KCG agreed that T&M would

be the IT vendor under the Stipulation.

       C.      Khandekar’s “Accounts Stated” Theory is Inapposite.

       Khandekar argues that under an “accounts stated” theory, KCG owes the amounts

requested because KCG did not “promptly raise[] objections” to Khandekar’s demand for

payment of the T&M fees. This theory is neither applicable nor valid. By Khandekar’s logic, any

party could have his defense costs covered in litigation simply by directing invoices to opposing

counsel who does not immediately respond with objections. This is simply not how fees and

costs are allocated in litigation. Litigation expenses are initially borne by the party who incurs

them, irrespective of whether invoices are submitted to the opposing side. The Stipulation
                                                 12
    Case 1:17-cv-03533-AJN-GWG Document 170 Filed 01/24/20 Page 16 of 17




certainly did not amount to an agreement to pay for Khandekar’s strategic defense costs, and

KCG’s silence when it received the invoices does not create a legally binding agreement for

payment.

       Indeed, an accounts stated theory “cannot be made an instrument to create liability when

none otherwise exists[,] but assumes the existence of some indebtedness between the parties or

an express agreement to treat the statement in question as an account stated.” Matter of Martin

H. Bauman Assoc. v H & M Intl. Transp., 171 A.D.2d 479, 485 (N.Y. App. Div. 1st Dept. 1991);

see also Meadowbrook-Richman, Inc. v. Associated Fin. Corp., 325 F. Supp. 2d 341, 360

(S.D.N.Y. 2004) (rejecting accounts stated theory where “there was no agreement, express or

implied, on the legitimacy of the amounts stated by . . . or indeed on the legitimacy of the claims

themselves.”). Moreover, an accounts stated theory “must be founded upon previous

transactions” between the parties “creating the relationship of debtor and creditor.” Trans-Pro

Logistic, Inc. v. Coby Elecs. Corp., No. 05 CV 1759 (CLP), 2012 U.S. Dist. LEXIS 19899, at

*50 (E.D.N.Y. Feb. 15, 2012). KCG did not have a prior agreement, express or implied, to cover

Khandekar’s defense costs; rather, it had a prior agreement to cover the costs of the third party IT

vendor agreed upon by the parties, namely Kroll, which it did. Moreover, there are no prior

transactions between KCG and Khandekar that give rise to a creditor-debtor relationship. And,

when Khandekar first asserted his specious reading of the Stipulation, KCG firmly rejected it.

(Lipman Decl., Ex. F, ECF No. 166-6 (“Plaintiffs will not agree to pay the charges associated

with Defendant’s choice of vendor ….”).) Accordingly, Khandekar cannot expand the scope of

the Stipulation through an antiquated legal theory inapplicable on these facts.




                                                13
      Case 1:17-cv-03533-AJN-GWG Document 170 Filed 01/24/20 Page 17 of 17




IV.     CONCLUSION

        Khandekar cannot create liability where none exists. KCG only agreed to pay for the

costs of the third party IT Vendor the parties agreed upon — Kroll. In turn, KCG paid Kroll

over $200,000 for its services as it agreed to do. KCG is not obligated to pay for vendors that

Khandekar chose to retain in this matter to assist with discovery and his defenses. KCG

therefore respectfully asks that the Court deny Khandekar’s motion in its entirety.

Dated: New York, New York

  January 24, 2020                        BAKER & MCKENZIE LLP

                                          By: s/ Jacob M. Kaplan
                                          William F. Dugan (pro hac vice)
                                          Jacob M. Kaplan
                                          Baker & McKenzie LLP
                                          452 Fifth Avenue
                                          New York, NY 10018
                                          Telephone: (212) 626-4100
                                          Fax: (212) 310-1696
                                          Email:william.dugan@bakermckenzie.com
                                          Email: jacob.kaplan@bakermckenzie.com

                                          Attorneys for Plaintiffs KCG Americas LLC and KCG
                                          Holdings, Inc.




                                                14
